              Case 20-12522-JTD          Doc 2990      Filed 06/24/21      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

MALLINCKRODT PLC, et al.,                                 Case No. 20-12522 (JTD)
                                                          (Jointly Administered)
                       Debtors.1


                                      NOTICE OF SERVICE

         PLEASE TAKE NOTICE that I, John B. Lord, an employee of Reed Smith LLP,

do hereby certify that, on the 23rd day of June 2021, a true and correct copy of the First Set

of Interrogatories and Request for Production to Debtors by Certain Distributors,

Manufacturers, and Pharmacies was served on the below parties in the manners indicated.

VIA E-MAIL                                           VIA E-MAIL
Mark D. Collins, Esq.                                George A. Davis, Esq.
Michael J. Merchant, Esq.                            George Klidonas, Esq.
Amanda R. Steele, Esq.                               Andrew Sorkin, Esq.
Brendan J. Schlauch, Esq.                            Anupama Yerramalli, Esq.
RICHARDS, LAYTON & FINGER, P.A.                      LATHAM & WATKINS LLP
One Rodney Square                                    885 Third Avenue
920 North King Street                                New York, NY 10022
Wilmington, DE 19801                                 E-mail: george.davis@lw.com
E-mail: collins@rlf.com                              E-mail: george.klidonas@lw.com
E-mail: merchant@rlf.com                             E-mail: andrew.sorkin@lw.com
E-mail: steele@rlf.com                               E-mail: anu.yerramalli@lw.com
E-mail: schlauch@rlf.com

VIA E-MAIL                                           VIA-E-MAIL
Jeffrey E. Bjork, Esq.                               Jason B. Gott, Esq.
LATHAM & WATKINS LLP                                 LATHAM & WATKINS LLP
355 South Grand Avenue, Suite 100                    330 North Wabash Avenue, Suite 2800
Los Angeles, CA 90071                                Chicago, IL 60611
E-mail: jeff.bjork@lw.com                            E-mail: jason.gott@lw.com




1
 A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing
address is 675 McDonnell Blvd., Hazelwood, Missouri 63042.
            Case 20-12522-JTD    Doc 2990   Filed 06/24/21   Page 2 of 2




VIA-E-MAIL
Jane M. Leamy, Esq.
OFFICE OF THE UNITED
  STATES TRUSTEE
844 King Street, Suite 2207
Wilmington, DE 19801
E-mail: jane.m.leamy@usdoj.gov


Dated: June 24, 2021                 By:    /s/ John B. Lord
                                            John B. Lord
                                            Bankruptcy Paralegal
                                            REED SMITH LLP
                                            1201 N. Market St., Suite 1500
                                            Wilmington, DE 19801
                                            E-mail: jlord@reedsmith.com




                                      -2-
